  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )        CRIMINAL ACTION NO.
        v.                                )            2:18cr14-MHT
                                          )                (WO)
JAVIER GONZALEZ-ESQUIVEL                  )

                            OPINION AND ORDER

    This cause is before the court on defendant Javier

Gonzalez-Esquivel’s              motion       to    continue.        For    the

reasons       set   forth    below,       the      court   finds    that   jury

selection and trial, now set for March 13, 2019, should

be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by    the     requirements       of    the   Speedy

Trial Act, 18 U.S.C. § 3161.                  The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
             indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

“any delay resulting from any pretrial motion, from the

filing    of    the     motion     through    the        conclusion    of   the

hearing      on,      or   other    prompt        disposition       of,     such

motion.”       § 3161(h)(1)(D).           It also excludes from the

period any continuance based on based on “findings that

the   ends     of     justice      served    by     taking     such       action

outweigh       the    best   interest        of    the     public     and   the

defendant in a speedy trial.”                      § 3161(h)(7)(A).          In

granting such a continuance, the court may consider,

among other factors, whether the failure to grant the

continuance would “result in a miscarriage of justice,”

§ 3161(h)(7)(B)(i),          or     “would        deny    counsel     for   the

defendant ... reasonable time necessary for effective

preparation, taking into account the exercise of due

diligence.”          § 3161(h)(7)(B)(iv).


                                      2
    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest   of   the    public    and     Gonzalez-Esquivel       in    a

speedy trial.        First, the delay is necessary for the

litigation      of    two      pretrial     motions      filed        by

Gonzalez-Esquivel; the period while these motions are

pending do not count against the 70-day speedy trial

clock.       Furthermore, counsel needs additional time to

litigate   these     motions    before    the   trial   date.     The

government does not oppose the motion.              A continuance

is warranted to allow Gonzalez-Esquivel’s counsel the

opportunity to litigate his case fully and effectively.

                                 ***

    Accordingly, it is ORDERED as follows:

    (1) The motion for continuance of defendant Javier

Gonzalez-Esquivel (doc. no. 20) is granted.

    (2) The jury selection and trial, now set for March

13, 2019, are reset for April 8, 2019, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

                                  3
States   Courthouse    Complex,   One   Church   Street,

Montgomery, Alabama.

    DONE, this the 26th day of February, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                            4
